Citation Nr: 0921666	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-15 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than August 13, 
2001, for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1956 to June 1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in August 2006.

The Board notes that the August 2006 remand order restyled 
the issue on appeal as provided on the title page of this 
decision and found that a claim for entitlement to TDIU had 
remained pending since March 1995.  It was also noted that 
the adjudication of a claim as to clear and unmistakable 
error (CUE) in a prior RO rating decision was, in essence, 
inappropriate.  Subsequently, however, the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") held that where the RO assigns a disability rating 
that is less than 100% for the service-connected disability 
upon which a TDIU claim is predicated a claimant is 
understood to have received general notice of the denial of 
his TDIU claim and the TDIU claim is deemed adjudicated.  
Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007); see 
Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) 
("Where the veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed 
denied.").  Although the Board previously found a March 1995 
TDIU claim was pending and required adjudication, the Board 
is bound in this case by the subsequent precedent case law.  

A review of the record clearly shows the Veteran, through his 
service representative, provided a claim for increased 
ratings and entitlement to TDIU in correspondence dated March 
24, 1995.  There is no indication in the record that the RO 
took any specific action on those claims.  It is also clear, 
however, that the May 1999 rating decision granting an 
increased 70 percent rating for the Veteran's service-
connected posttraumatic stress disorder (PTSD) provided 
general notice of the denial of entitlement to a total 
rating.  There is no indication the Veteran's other service-
connected disabilities have had a significant affect on his 
unemployability.  

As the Veteran did not appeal the May 1999 rating decision as 
to either the denial of a 100 percent rating for PTSD or the 
deemed adjudicated denial of his TDIU claim, the May 1999 
decision is final and may not be reviewed absent CUE in that 
determination.  Generally, a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  The Court has also held that 
under VA law there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A 
specific claim for CUE in the May 1999 rating decision has 
neither been raised nor adjudicated and the issue is not 
within the Board's jurisdiction of the present matter on 
appeal.  The matter is also not inextricably intertwined with 
the present appeal and, as a CUE claim may be raised at any 
time, the Board finds the Veteran is not prejudiced by a 
determination of the present appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A May 1999 rating decision granted an increased 70 
percent rating for PTSD effective from December 10, 1998, and 
the decision is deemed to have denied a pending claim for 
entitlement to TDIU; the Veteran did not appeal that 
determination and it became final.

3.  On August 28, 2001, the RO received an application for 
entitlement to TDIU.

4.  In a September 2001 rating decision the RO granted an 
increased rating of 100 percent rating for PTSD effective 
from August 13, 2001; the decision also found the issue of 
entitlement to TDIU was moot.

5.  There is no factually ascertainable evidence 
demonstrating that within the year before VA's receipt of a 
TDIU claim on August 28, 2001, and prior to August 13, 2001, 
the Veteran was unemployable as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to August, 13, 2001, 
for the award of a total disability rating have not been met.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran a letter dated August 
2006.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in July 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Earlier Effective Date Claim Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(b)(2)(i), (r) (2008).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2008).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2008).  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).  

Factual Background and Analysis

In a December 1988 VA examination, the Veteran reported to 
the examiner that he had been an advisor to Ethiopian 
Airborne forces in 1964 and that he had been one of the 
youngest lieutenant colonels.  He reported that his panic 
attacks began in 1971 or 1972 when he was in Indonesia after 
mushroom poisoning.  He stated he retired from service in 
1978 when he realized his psychiatric problems interfered 
with his opportunities for promotion.  He reported he had 
been in therapy for panic disorder since that time.  The 
examiner noted the Veteran had dealt with the past through 
emotional blunting and social isolation.  It was noted that 
the Veteran had not been able to work because of his 
intrusive anger, withdrawal from people, and sense of 
alienation.  The examiner found that the Veteran was not 
functioning in a way that he could support himself and 
provided a diagnosis of chronic severe PTSD with panic 
disorder and depressive features.  

A February 1989 rating decision established service 
connection for PTSD.  A 50 percent rating was assigned 
effective from October 18, 1988.  

On VA examination in February 1991 the Veteran reported that 
he was presently attending nursing school, but that he was 
hyperalert and experienced flashbacks when he saw sad things 
on television.  The examiner noted that the Veteran was 
plagued by recurrent nightmares and that he experienced heart 
palpitations and sweating.  A diagnosis of PTSD with panic 
disorder and severe depressive features was provided.  

A May of 1991 rating decision denied entitlement to an 
increased rating for PTSD.  The Veteran was notified of the 
determination, but did not appeal.

VA treatment reports show that the Veteran stated he quit his 
job as a registered nurse in May of 1993.  A September 1993 
treatment report noted he stated he could not get along well 
with his boss and that he had experienced pain in his legs 
and feet due to diabetic neuropathy.  Records dated in April 
1994 show he reported he was feeling better and less 
depressed with a brighter affect.  The examiner noted he was 
starting to come out of his shell and that he was looking for 
things to do.  A July 1994 note indicated that neuropathy 
kept the Veteran from being actively involved in his 
profession as an emergency medical technician.  

Vet Center records dated in August 1994 show that the Veteran 
returned for counseling after a long absence.  It was noted 
he reported he recently quit his job and felt he was forced 
out of the job, but that he also stated he had many physical 
problems related to his diabetes and discussed problems he 
was having with his son.  The examiner questioned whether the 
Veteran's PTSD symptoms might have been acting up.  A 
subsequent August 1994 report noted the Veteran's PTSD 
immobilized him and that he felt guilty if he tried to enjoy 
himself.  His declining physical health and diabetes were 
addressed in a November 1994 report.  In a February 1995 
report the examiner noted that the Veteran could not deviate 
from black and white principles and questioned whether he was 
capable of changing.  A March 1995 report noted a diagnosis 
of severe PTSD.

On March 24, 1995, the Veteran submitted correspondence 
requesting increased ratings for all of his service-connected 
disabilities.  The correspondence also included a specific 
claim for TDIU.  

An October 5, 1998, Vet Center treatment report noted the 
Veteran had been receiving treatment every other week since 
November 1988.  The examiner, a readjustment counseling 
therapist, noted the Veteran was not working and was 
considerably occupied taking care of multiple medical 
ailment, including to the teeth and ears and with problems 
due to neuropathy and diabetes.  It was also noted that he 
struggled with several emotional aspects of PTSD such as fear 
of losing control, distancing, anxiety, distrust, racing 
thoughts, and sleep disturbance.  The examiner stated the 
Veteran's PTSD appeared to be worsening and that he exhibited 
a greater need for control, he distanced himself from those 
close to him and often grew quite anxious, and he had erected 
impenetrable defenses which did not allow him to be involved 
in activities that might be comforting, enjoyable, or 
interesting.  The examiner also expressed the strong belief 
that his PTSD was worsening and that his social and 
occupational outlook was very poor.

In correspondence dated December 10, 1998, the veteran's 
service representative request entitlement to an increased 
rating for PTSD.  

On VA examination in January 1999 the Veteran reported that 
he had adjusted well initially to employment as a nurse but 
that after four or five months he had problems with a number 
of supervisory nurses.  He stated he had experienced an 
intense exacerbation of his symptoms of agitation, 
restlessness, suicidal ideation, and social phobia.  He 
reported he had not worked since that time and that he had no 
friends and was waiting to die.  The examiner found the 
Veteran was in a deep depression.  It was noted he was 
unemployable due to PTSD and multiple medical symptoms.  A 
diagnosis of severe PTSD with depressive features was 
provided with a global assessment of functioning (GAF) score 
of 41.  

A May 1999 rating decision granted an increased 70 percent 
rating for PTSD effective from December 10, 1998.  No 
specific determinations were provided as to the Veteran's 
other service-connected disabilities or TDIU claim, but a 
rating code sheet reported ratings for status post anal 
fissures (10 percent), umbilical hernia (0 percent), 
bilateral high tone deafness (0 percent), and degenerative 
cervical arthritis (0 percent).  It was noted the combined 
service-connected rating were 60 percent from October 18, 
1988, and 70 percent from December 10, 1998.  

An August, 13, 2001, staff physician note related that the 
Veteran had not been employed since 1992 and that he was not 
able to relate to others, take orders, or concentrate on the 
job.  The examiner found the Veteran was not employable and 
that he would not be employable in the foreseeable future.  

Vet Center correspondence dated August 22, 2001, from the 
Veteran's readjustment counseling therapist noted regular 
treatment had been provided every other week since November 
1988.  It was the examiner opinion that the Veteran's PTSD 
had become so severe that it precluded any type of 
employment.

In an August 28, 2001, claim for increased compensation based 
on unemployability the Veteran reported that he had worked as 
a registered nurse from the summer of 1992 to the spring of 
1993, but that he had not worked since 1993.  He stated he 
had completed four years of college and received a master's 
of business administration degree in July 1969 and a 
registered nursing degree in the summer of 1992.  

In a September 2001 rating decision the RO granted an 
increased 100 percent rating for PTSD effective from August 
13, 2001.  It was also noted that the issue of entitlement to 
TDIU was moot.  The Veteran was notified of the determination 
by correspondence dated September 21, 2001, but did not 
appeal the assigned effective date for the 100 percent 
rating.  In correspondence dated October 31, 2001, the 
Veteran requested his claims file be reviewed for entitlement 
to TDIU.  A November 2001 rating decision specifically 
addressed the issue of entitlement to TDIU and found the 
issue was moot.  

In correspondence dated in November 2001 the Veteran asserted 
that the November 2001 rating was clearly and unmistakably 
erroneous in not awarding entitlement to TDIU effective from 
December 10, 1998.  In an August 2006 order the Board noted 
the November 2001 decision was not final and that CUE 
determinations were only applicable to final VA 
determinations.

Based upon the evidence of record, the Board finds there is 
no evidence of any earlier unadjudicated formal or informal 
claim for entitlement to TDIU nor any factually ascertainable 
evidence demonstrating that entitlement to TDIU arose prior 
to August 13, 2001.  The Board notes that a May 1999 rating 
decision granted an increased 70 percent rating for PTSD 
effective from December 10, 1998, and that the decision is 
deemed to have also denied a pending claim for entitlement to 
TDIU.  See Ingram, 21 Vet. App. at 248; Deshotel, 457 F.3d at 
1261.  The Veteran did not appeal that determination and it 
became final.  

The present matter on appeal arose from an August 28, 2001, 
application for entitlement to TDIU.  In a September  2001 
rating decision the RO granted an increased rating of 
100 percent rating for PTSD effective from August 13, 2001.  
That decision also noted the issue of entitlement to TDIU was 
moot.  The Board finds that the issue was not entirely moot 
and that the limited issue of entitlement to an effective 
date for TDIU for the one year period prior to the receipt of 
the TDIU claim on August 28, 2001, remained for 
consideration.  There is no factually ascertainable evidence 
in this case, however, demonstrating that, within the year 
before VA's receipt of the TDIU claim on August 28, 2001, and 
prior to August 13, 2001, the Veteran was unemployable as a 
result of his service-connected disabilities.  The issue as 
to whether or not the Veteran was unemployable as a result of 
his service-connected disabilities prior to that one year 
period allowed by regulations under 38 C.F.R 3.400(o) is not 
a matter within the Board's present jurisdiction and will not 
be addressed in this decision.  In the absence of evidence of 
an earlier unadjudicated claim or factually ascertainable 
evidence demonstrating unemployability due to service-
connected disabilities during the period from August 28, 
2000, to August 13, 2001, the appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

ORDER

Entitlement to an effective date earlier than August 13, 
2001, for TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


